DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examination Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 06, 2021 and February 01, 2022 were in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
[0016] line 2, “Contact (C)”, should be change to - - Contact (F)- - see Figure 3A that shows a capacitor (C) and a contact (F).
Appropriate correction is required.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Applicant’s specification lacks a description of the limitations of claim 1 “opening the switch of each fault isolating device for the duration of the associated time window when a voltage anomaly is detected and either closing the switch if the voltage anomaly persists during the time interval or leaving the switch open to isolate a fault downstream of the isolation device if the anomaly disappears during the time interval”  and claim 13 “the human interface device allows selection of one of a plurality of integer settings, each integer setting corresponding to a unique time interval that does not overlap any other time intervals corresponding with a different integer setting”.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 2 shows “Open switch Time interval, typical: 5cy”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Examiner’s Note: the applicant’s specification recites in paragraph [0014] “After a suitable waiting period (e.g., 0.1 seconds to 10 seconds, 0.5 seconds to 2 seconds, or about 0.75 seconds to 1.25 seconds), each of the devices opens its switch 16 during the associated time window, while the switches 16 of all other devices 10 remains closed. The switch 16 remains open for a time period that is sufficient to determine whether opening the switch causes the voltage anomaly to disappear. In such case, the switch remains open to isolate the fault. Otherwise, the switch is closed. This process continues for each of the devices 10 until the branch or branches of the microgrid having an electrical fault are isolated. A suitable time window during which switch 16 is open can range from 15 millisecond to 200 milliseconds, 15 milliseconds to 50 milliseconds, or 15 milliseconds to 20 milliseconds”; but do not recites “Open switch Time interval, typical: 5cy”.

Claim Objections
Claim(s) 1, 5, 7, 10, 13, 15, 16, and are objected to because of the following informalities: 
Claim 1, line 6, “upstream of the isolating device”, should be change to - - upstream of the fault isolating device - -.
Claim 1, line 7, “opening the switch during the unique time window”, should be change to - - opening the switch during a unique time window - -.
Claim 1, line 9, “windows of each isolating device”, should be change to - - windows of each fault isolating device - -.
Claim 1, line 9, “windows of each isolating device”, should be change to - - windows of each fault isolating device - -.
Claim 10, lines1-2, “setting the state of the switch”, should be change to - - setting a state of the switch - -.
Claim 1, line 11, “each fault isolating device for the duration of the associated”, should be change to - - each fault isolating device for a duration of the associated - -.
Claim 1, lines 13-15, “either closing the switch if the voltage anomaly persists during the time interval or leaving the switch open to isolate a fault downstream of the isolation device if the anomaly disappears during the time interval”, should be change to - - either closing the switch when the voltage anomaly persists during the unique time window or leaving the switch open to isolate a fault downstream of the isolation device when the anomaly disappears during the unique time window - -.  Claim 1 recites conditional claim limitations using the word “if”; the word “if” is used to speculate about what could happen; but, a question is raised, what could happen if these conditional claim limitations are not met? It is suggested that Applicant amend the claim in order to avoid possible issues under 35 USC § 112(b).
Claim 1, line 14, “fault downstream of the isolation device”, should be change to - - fault downstream of the fault isolating device- -.
Claim 5, line 1, “the time windows of each device include”, should be change to - - the time windows of each fault isolating device include - -.
Claim 7, line 6, “upstream of the isolating device”, should be change to - - upstream of the fault isolating device - -.
Claim 7, line 8, “window after a voltage anomaly”, should be change to - - window after the voltage anomaly - -.
Claim 7, lines 8-9, “leave the switch open if the voltage anomaly disappears”, should be change to - - leave the switch open when the voltage anomaly disappears - -.  Claim 7 recites conditional claim limitations using the word “if”; the word “if” is used to speculate about what could happen; but, a question is raised, what could happen if these conditional claim limitations are not met?  It is suggested that Applicant amend the claim in order to avoid possible issues under 35 USC § 112(b).
Claim 13, lines 2-3, “each integer setting corresponding to a unique time interval that does not overlap any other time intervals corresponding”, should be change to - - each integer setting corresponding to a time window that does not overlap any other time windows corresponding - -.
Claim 15, line 1, “A microgrid”, should be change to - - The microgrid - -.
Claim 16, lines 2-3, “before the non-overlapping time windows”, should be change to - - before a non-overlapping time windows - -.
Claim 18, lines 1-3, “a first set of devices has a first time delay and a second set of devices has a second time delay, the first set of devices being downstream of the second set of devices”, should be change to - - a first set of fault isolating devices has a first time delay and a second set of fault isolating devices has a second time delay, the first set of fault isolating devices being downstream of the second set of fault isolating devices - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1 – 6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

With regard to claim 1, the limitation “a timer for establishing a time window, a switch for isolating a branch of the microgrid from power loads and power sources upstream of the isolating device, and a microcontroller for opening the switch during the unique time window and leaving the switch open when a measured voltage anomaly disappears” which renders the claim vague and indefinite.  It is unclear if the “time window” stablished by the timer is the same “unique time window” or the “time window” and the “unique time window” are two different time windows; because the applicant’s specification teaches in paragraph [0005] “a timer for establishing a time window during which a switch is opened” and in paragraph [0006] “The method involves setting a unique time window for each of the fault isolating devices distributed in the microgrid, opening the switch of each fault isolating device for the duration of the time window after a fault is detected”.  Claim 1 as written, requires two different time windows “a time window” and “a unique time window”; but it is believed that there is only a unique time window set for each fault isolating device that contains the switch. If the examiner is incorrect and the claims were drafted correctly, a brief explanation as to where the claim is taught in the specification would be helpful to overcome the 112 rejection.  
For purposes of the examination, every single limitation that recite “time window” has been interpreted as “unique time window”. 
Claims 2 – 6 are indefinite by dependence on claim 1.
With regard to claim 12, recite the limitation “the human interface component allows selection of an integer setting associated with each unique time window” which renders the claim vague and indefinite.  It is unclear if the “time window” stablished by the timer in independent claim 7 is the same “unique time window” required in this claim or the “time window” and the “unique time window” are two different time windows; because the applicant’s specification teaches in paragraph [0011] “Device 10 can be provided with a human interface component 20 for setting the beginning time (measured from the detection of a fault) of the time window and the ending time of the time window.” Clarification is required. 
For purposes of the examination, the limitation has been interpreted as “the human interface component allows selection of an integer setting associated with each time window”.
Examiner’s Note: The dependent claims necessarily inherit the indefiniteness of the claims on which they dependent.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 10 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Alibert (US 2019/0334344 A1) in view of Youssef (US 9,894,080 B1).

With regard to claim 7, Alibert teaches a fault isolating device ([0023] lines 1-3) comprising:
a voltage meter (24 – Fig. 3) configured for measuring phase-to-phase or phase-to-neutral voltage ([0038] lines 1-7) in a microgrid (Fig. 3) ([0036] lines 1-12) to detect a voltage anomaly characteristic of an electrical fault ([0039] lines 1-14);
a timer (52 – Fig. 3) for establishing a time window ([0040] lines 1-6);
a switch (27 – Fig. 3) configured to isolate a branch of the microgrid from power loads ([0032] lines 9-12) and power sources (20, 21 – Fig. 3) upstream of the isolating device (27 – Fig. 3); and
an Intelligent Electronic Device (IED) ([0035] lines 1-4; [0036] lines 6-7) configured to open the switch during the duration of the time window after a voltage anomaly (602-604 – Fig. 6) is detected and leave the switch open if the voltage anomaly disappears during the time window ([0056] - [0058]).
Alibert teaches the Intelligent Electronic Device (IED) but does not expressly teach a microcontroller.
Youssef teaches the Intelligent Electronic Devices (IEDs) are embedded microcontroller systems that support Ethernet-based communication and perform several protective and control functions in a substation automation system (SAS), such as data and file transfer (col. 1, lines 8-15).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the fault isolating device of Alibert, to have microcontroller/ Intelligent Electronic Devices (IEDs), as taught by Youssef, in order to improve the real-time operation of the microgrid and since doing so is within the ordinary capability of those skilled in the art because this configuration is well known in the art.
With regard to claim 10, Alibert and Youssef teach all the limitations of claim 7, and Alibert further teaches an actuator for setting a state of the switch ([0005] lines 5-12, “coupling to grid and disconnect from the grid”).
With regard to claim 11, Alibert and Youssef teach all the limitations of claim 10, and Alibert further teaches the actuator is a relay ([0005] lines 5-12).

Claim(s) 8 – 9 and 12 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Alibert (US 2019/0334344 A1), Youssef (US 9,894,080 B1) in further view of Jin (US 2019/0319481 A1).

With regard to claim 8, Alibert and Youssef teach all the limitations of claim 7, but do not expressly teach a human interface component for setting the time window.
Jin teaches a human interface component (300 – Fig. 11) for setting the time window ([0008] lines 6-11). 
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the fault isolating device of Alibert and Youssef, to have human interface component, as taught by Jin, in order to improve the interaction of the user/technician with the device and since doing so is within the ordinary capability of those skilled in the art because this configuration is well known in the art.
With regard to claim 9, Alibert, Youssef, and Jin teach all the limitations of claim 8, and Jin further teaches the human interface component (300 – Fig. 11, “central management device”) is a knob, dial, or switch(es) (implicit).
With regard to claim 12, Alibert, Youssef, and Jin teach all the limitations of claim 8, and Alibert further teaches the human interface component allows selection of an integer setting associated with each unique time window (97, 98 – Fig. 9) ([0074] lines 1-15).
With regard to claim 13, Alibert, Youssef, and Jin teach all the limitations of claim 8, and Alibert further teaches the human interface device allows selection of one of a plurality of integer settings (97, 98 – Fig. 9), each integer setting corresponding to a unique time interval that does not overlap any other time intervals corresponding with a different integer setting (97, 98 – Fig. 9) ([0074] lines 1-15).
With regard to claim 14, Alibert, Youssef, and Jin teach all the limitations of claim 8, and Alibert further teaches the human interface device further allows selection of a time duration for the time window (97, 98 – Fig. 9).
With regard to claim 15, Alibert, Youssef, and Jin teach all the limitations of claim 8, and Jin further teaches the microgrid (Fig. 11) having a plurality fault isolating devices (20 – Fig. 11) in accordance with claim 8.
With regard to claim 16, Alibert, Youssef, and Jin teach all the limitations of claim 8, and Jin further teaches the human interface component (300 – Fig. 11) includes a knob, dial, or switch(es) (implicit) for setting a time delay before the non-overlapping time windows (implicit).
With regard to claim 17, Alibert, Youssef, and Jin teach all the limitations of claim 8, and Alibert further teaches each fault isolating device is synchronized to within few milliseconds ([0072] lines 1-9, [0073] lines 1-12).
Alibert, Youssef, and Jin does not expressly teach each fault isolating device is synchronized to within 15 microseconds.
It would have been an obvious known alternative that renders predictable results to configure each fault isolating device is synchronized to within 15 microseconds since doing so is within the ordinary capability of those skilled in the art.

Allowable Subject Matter
Claim(s) 1 – 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

Claim(s) 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Schierling (US 2022/0146594 A1) teaches a method is for locating a ground fault in a DC system to which a plurality of load zones can be connected. The method includes specifying a time window and, after the ground fault is detected, assigning the ground fault to a load zone which was connected to the DC system within the time window before the detection of the ground fault.
Gubba Ravikumar (US 2018/0323611 A1) teaches a protective IEDs in an electrical power system, such as distributed controllers, may periodically or in real-time communicate updated protection settings to a wide-area controller, such as a coordination controller, that defines and/or implements a remedial action scheme to protect the electrical power system. The wide-area controller may utilize real-time protection setting information from a plurality of protective IEDs to perform dynamic transient model simulations based on (1) the current topology of the power system, (2) real-time measurements from the system, and (3) the updated, real-time protection settings of various IEDs within the system. The results of the updated transient model simulations may be used to dynamically adjust the remedial actions scheme of the wide-area controller.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.
							/JARED FUREMAN/                                                                                 Supervisory Patent Examiner, Art Unit 2836                                                                                                                       
/N.B./Examiner, Art Unit 2836